23 So.3d 773 (2009)
MANOR CARE, INC.; Manor Care of America, Inc.; Manorcare Health Services, Inc.; Manor Care of Boynton Beach, Inc.; Pamela M. Cox; Linda Harker a/k/a Linda Rae Harker; Douglas Potts; Cathy Sprague a/k/a Cathy Ann Sprague; Jacqueline Pershing a/k/a Jacqueline Louise Pershing; Deborah Gowing a/k/a Deborah Kay Gowing; Brenda Hebden a/k/a Brenda Sue Hebden; and Margaret Thurston as to Manorcare Health Services, Appellants,
v.
The ESTATE OF Mary Lynn KUHN, by and through Douglas B. STALLEY, Personal Representative, Appellee.
No. 2D08-267.
District Court of Appeal of Florida, Second District.
November 25, 2009.
*774 Sylvia H. Walbolt, Matthew J. Conigliaro, Edward W. Collins, and Annette Marie Lang of Carlton Fields, P.A., St. Petersburg, for Appellants.
Isaac R. Ruiz-Carus of Wilkes & McHugh, P.A., Tampa, and Susan B. Morrison of Law Offices of Susan B. Morrison, P.A., Tampa, for Appellee.
NORTHCUTT, Judge.
Manor Care, Inc., and related entities and employees appeal a nonfinal order denying their motion to compel arbitration in this suit by the Estate of Mary Lynn Kuhn. The circuit court concluded that the arbitration agreement was unenforceable because its limits of liability violated public policy. However, this court has directed that arbitrators should, in the first instance, decide whether an arbitration agreement violates public policy. See Rollins, Inc. v. Lighthouse Bay Holdings, Ltd., 898 So.2d 86 (Fla. 2d DCA 2005); see also Jaylene, Inc. v. Steuer, 22 So.3d 711 (Fla. 2d DCA 2009). Accordingly, we reverse the order denying the motion to compel arbitration.
Reversed and remanded for further proceedings consistent with this opinion.
VILLANTI and CRENSHAW, JJ., Concur.